Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submission on 6/20/2019 has been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
The claims, in general, are directed to a circuit that comprises a vector register, permutation circuit, and min/max circuit and their interoperation, specifically that the output of the permutation circuit is used as an input for the min/mix circuit.  The specification describes the permute circuit and min/max circuit in relation to FIG. 7 and FIG. 8 respectively, and in [0132] suggests they are alternate embodiments used in sequence alignment.  While later in the specification, notably at [0146]-[0151], indicates that these steps can be done together it is not in the manner as claimed.  For example, the claims denote an output of the permutations being input into the min/max circuit but the specification makes it clear the output is stored in the register file and is not a direct input.  Other aspects of these elements being used together appear to be missing and lead the claims to present a different version of the disclosed combination.  There is insufficient evidence in the specification that Applicant had, at the time of filing, the circuit as claimed and it appears to be either be an attempt to claim two aspects together as if FIG. 7 and FIG. 8 are directly connected in sequence or a misrepresentation of what and how the invention functions as described in [0146]-[0151] by omission of elements.  Claim 11 contains similar limitations but details the min/max circuit more closely with FIG. 8, specifically focusing on the subtractor and multiplexer which while part of FIG. 8 do not appear to be part of the combined limitations as claimed.  Applicant is advised to amend the claims to either focus on the permutation circuit (FIG. 7), min/max circuit (FIG. 8), or to more appropriately claim the embodiment as described in relation to the combination, e.g. at [0151].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eichenberger et al, US Pub No. 2013/0246737, herein Eichenberger.
As to claim 1, Eichenberger teaches: A semiconductor circuit (FIG. 4) comprising: 
a vector register configured to store a first sequence (FIG. 1, vector register 110 storing sequence a0, a1, a2, a3), the first sequence being an instance of vector data, the instance of vector data including a plurality of elements ([0033] “As shown in FIG. 1, addresses a0, a1, a2, and a3 are stored in the four vector elements of the input vector register 110”), the first sequence including first and second groups such that each group includes a separate set of i elements of the plurality of elements, i being a natural number (FIG. 1 vector register 110 holds 4 values, each value being its own group, each group having a set of 1 elements); 
a permutation circuit (FIG. 1 permute logic 120) configured to receive the first sequence, and switch a position of the first group with a position of the second group in the first sequence, and output a result of the switching as a second sequence ([0033] “That is, a first permute operation 120 is performed to shift the vector elements one position to the left” permute logic 120 takes, as input a0, a1, a2, a3 and outputs a switched result of a1, a2, a3, a0); and 
a Min/Max circuit (FIG. 1 compare logic 130) configured to receive the first and second sequences, and compare i-th elements of the first sequence with respective i-th elements of the second sequence on an element-by-element basis ([0033] “a comparison 130 between the original vector register elements 110 and the shifted vector register elements 124 is performed so that comparisons of a0 to a1, a1 to a2, a2 to a3, and a3 to a0 are performed.”), and output a third sequence based on a comparing result ([0033] “The result of these comparisons of the compare operation 130 is either a logical 0 value indicating that the addressed do not match or a logical 1 indicating that the addresses match”).
As to claim 8, Eichenberger teaches: The semiconductor circuit of claim 1, wherein 36Atty. Dkt. No. 2677-000437-US-COB the vector register stores the third sequence and provides the third sequence to the permutation circuit (FIG. 8 there are more registers and more inputs to be provided).  
As to claim 9, Eichenberger teaches: The semiconductor circuit of claim 1, wherein the permutation circuit includes a plurality of multiplexers configured to change an arrangement of the first sequence according to a multiplexer selection signal (FIG. 6, multiplexers 610-640).  
As to claim 10, Eichenberger teaches: The semiconductor circuit of claim 9, wherein the vector register provides the multiplexer selection signal to the plurality of multiplexers (FIG. 6, register 680 supplies selection signals to the multiplexers 610-640).

Further Prior Art Considerations
The claims currently stand as rejected under 35 USC 112 and are thus not allowable.  However, the prior art fails to anticipate claims 2-7 and 11-15 as written.  Specifically while aspects of permutation and min/max are known in the art, the prior art fails to explicitly teach the interconnection and relation between as claimed in light of the rest of the limitations, specifically in context of claims 4-7 and 11-15.  Examiner suggests that Applicant match the limitations to the specification to resolve the 112 concerns and make claim 1 mirror the limitations in claim 11 by moving claim 4 up.  Examiner is available for an interview at the number below.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0188182 and US 6,745,319 teach a shift (permute) logic to modify input operands.  US 6,557,096 teaches permute logic in arrays (e.g. FIG. 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183